—Judgment, Supreme Court, New York County (Franklin Weissberg, J., at plea; Michael Obús, J., at sentence), rendered June 7, 1994, convicting defendant, upon his plea of guilty, of attempted kidnapping in the first degree, and sentencing him to an indeterminate prison term of from 6 to 18 years, unanimously affirmed.
As this record reveals, the factual allocution at the time of the taking of defendant’s guilty plea was completely adequate. We discern no defect in the plea-taking proceedings nor any abuse of discretion in the court’s sentence.
We have examined the other arguments made in defendant’s pro se supplemental brief and find that they are without merit. Concur — Sullivan, J. P., Milonas, Williams, Mazzarelli and Saxe, JJ.